DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin R. Gualano (Reg. No. 64,888) on 26 April 2022.

The application has been amended as follows: 

The Claims:
4. (Currently Amended) A radiation therapy apparatus comprising: 
a couch that supports an irradiation target; 
a gantry that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device and an X-ray flat-panel detector that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; 
a pair of moving-object tracking X-ray generation devices; 
a pair of moving-object tracking X-ray flat-panel detectors; and 
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device to perform cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; 
the moving-object tracking device to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image[[;]] and to three-dimensionally track the tracking target object on a fluoroscopic X-ray image acquired with the pair of moving-object tracking X-ray generation devices and the pair of moving-object tracking X-ray flat-panel detectors, 
wherein the moving-object tracking device obtains three-dimensional coordinates of the tracking target object as a point on a tracking target object passing straight line formed by connecting to each other three- dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on a fluoroscopic X-ray image acquired during the cone-beam CT imaging and three- dimensional coordinates of the fluoroscopic X-ray generation device, the point being any one of: 4811-9471-6874 25 
(i) a point on a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system acquired from the moving-object tracking device, 
(ii) a point on a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system, where a calculated common perpendicular line, at which the three- dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has a shortest length, 
(iii) a point on a tracking target object passing straight line, where a calculated common perpendicular line, at which a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system and the tracking target object passing straight line perpendicularly intersect, has a shortest length, and 
(iv) a midpoint on a length of a common perpendicular line.

Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 7, Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed a radiation therapy apparatus that comprises: 
a couch (443) that supports an irradiation target; 
a gantry (406) that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; and
a fluoroscopic X-ray generation device (402) and an X-ray flat-panel detector (404) that are installed on the gantry and configured to acquire a fluoroscopic X-ray image.
However, the prior art failed to disclose or fairly suggested that the radiation therapy apparatus further comprises:
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device to control the fluoroscopic X- ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
the moving-object tracking device configured to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein the CBCT imaging device calculates three-dimensional coordinates of the tracking target object as a midpoint between two intersecting points between a movement area of the tracking target object set in advance and the tracking target object passing a straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and three-dimensional coordinates of the fluoroscopic X-ray generation device.

With respect to claims 3 and 8, Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed a radiation therapy apparatus that comprises: 
a couch (443) that supports an irradiation target; 
a gantry (406) that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; and
a fluoroscopic X-ray generation device (402) and an X-ray flat-panel detector (404) that are installed on the gantry and configured to acquire a fluoroscopic X-ray image.
However, the prior art failed to disclose or fairly suggested that the radiation therapy apparatus further comprises:
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device to perform cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
the moving-object tracking device to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein the moving-object tracking device transfers a position of each tracking target object on a four-dimensional CT image including a position of the tracking target object in each respiratory phase acquired in advance into a therapy room coordinate system, the CBCT imaging device calculates each intersecting point or a common perpendicular line between or of an inter-phase movement straight line and a tracking target object passing straight line, the CBCT imaging device obtains the inter-phase movement straight line by connecting positions of the tracking target object on the four-dimensional CT image in respiratory phases, the CBCT imaging device obtains an intersecting point as three-dimensional coordinates of the tracking target object when the intersecting point exists, and a point on the common perpendicular line on the inter-phase movement straight line, where the CBCT imaging device obtains the common perpendicular line, which has a shortest length, as the three-dimensional coordinates of the tracking target object when the intersecting point does not exist.

With respect to claims 4 and 5, Umekawa et al. (U. S. Patent No. 9,724,049 B2) disclosed a radiation therapy apparatus that comprises: 
a couch (3) that supports an irradiation target; 
a gantry (7) that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; 
a fluoroscopic X-ray generation device (4a and 4b) and an X-ray flat-panel detector (5a and 5b) that are installed on the gantry and used for acquiring a fluoroscopic X-ray image; 
a pair of moving-object tracking X-ray generation devices (4a and 4b); and
a pair of moving-object tracking X-ray flat-panel detectors (5a and 5b). 
However, the prior art failed to disclose or fairly suggested that the radiation therapy apparatus further comprises:
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 
a central control unit configured to control: 
the CBCT imaging device to perform cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; 
the moving-object tracking device to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image and to three-dimensionally track the tracking target object on a fluoroscopic X-ray image acquired with the pair of moving-object tracking X-ray generation devices and the pair of moving-object tracking X-ray flat-panel detectors, 
wherein the moving-object tracking device obtains three-dimensional coordinates of the tracking target object as a point on a tracking target object passing straight line formed by connecting to each other three- dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on a fluoroscopic X-ray image acquired during the cone-beam CT imaging and three- dimensional coordinates of the fluoroscopic X-ray generation device, the point being any one of: 4811-9471-6874 25 
(i) a point on a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system acquired from the moving-object tracking device, 
(ii) a point on a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system, where a calculated common perpendicular line, at which the three- dimensional movement trajectory and the tracking target object passing straight line perpendicularly intersect, has a shortest length, 
(iii) a point on a tracking target object passing straight line, where a calculated common perpendicular line, at which a three-dimensional movement trajectory of the tracking target object in the therapy room coordinate system and the tracking target object passing straight line perpendicularly intersect, has a shortest length, and 
(iv) a midpoint on a length of a common perpendicular line.

With respect to claim 6, Jaffray et al. (U. S. Patent No. 6,842,502 B2) disclosed a radiation therapy apparatus that comprises: 
a couch (443) that supports an irradiation target; 
a gantry (406) that is movable around the irradiation target to irradiate the irradiation target on the couch with therapeutic radiation from various angles; and
a fluoroscopic X-ray generation device (402) and an X-ray flat-panel detector (404) that are installed on the gantry and configured to acquire a fluoroscopic X-ray image.
However, the prior art failed to disclose or fairly suggested that the radiation therapy apparatus further comprises:
a control system comprising: 
a CBCT imaging device; 
a moving-object tracking device; and 4811-9471-6874 26 
a central control unit configured to control: 
the CBCT imaging device to perform cone-beam CT imaging by using the fluoroscopic X-ray generation device and the X-ray flat-panel detector to acquire a cone-beam CT image; and 
the moving-object tracking device to two-dimensionally track a tracking target object projected within the irradiation target in the fluoroscopic X-ray image, 
wherein the moving-object tracking device obtains three-dimensional coordinates of the tracking target object as coordinates that are included in a movement area set in advance, the three-dimensional coordinates being on a tracking target object passing straight line formed by connecting to each other three-dimensional coordinates in a therapy room coordinate system for an image of the tracking target object projected on each fluoroscopic X-ray image and three-dimensional coordinates of the fluoroscopic X-ray generation device, and 
the CBCT imaging device determines a respiratory phase of the irradiation target based on the three-dimensional coordinates of the tracking target object obtained for fluoroscopic X-ray images, and reconstructs a three-dimensional image of the irradiation target from a selected one or more of the fluoroscopic X-ray images in the respiratory phase.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 21 February 2022 with respect to claims 3 and 8 have been fully considered.  The objections of claims 3 and 8 have been withdrawn.
Applicant’s amendments filed 21 February 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 21 February 2022 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 21 February 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 21 February 2022 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 21 February 2022 with respect to claims 3-6 and 8 have been fully considered.  The rejection of claims 3-6 and 8 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 21 February 2022 with respect to claims 1 and 7 have been fully considered and are persuasive.  The objection of claims 1 and 7 has been withdrawn. 

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Berlinger et al. (U. S. Patent No. 10,776,959 B2) disclosed a determination of dynamic DRRs.
Vilsmeier (U. S. Patent No. 9,911,199 B2) disclosed determining positional changes of a radiotherapy target using different indicators.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884